DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasatani et al., US2018/0165828 A1, and further in view of Ikeda et al., US2019/0121217 A1.
Regarding claim 1, Sasatani teaches An installation position information providing apparatus (Fig. 1, par. 0030; the object recognition device) comprising: an imaging device configured to capture a video (par. 0032; the digital image data acquired by the image acquisition unit 3 from the camera 2 is referred to as a "captured image".); a display device configured to display the video captured by the imaging device (par. 0041; The camera information, the division method, and the recognition reliability can be 
Sasatani fails to teach the following recited limitation.  However, Ikeda teaches a superimposing display unit configured to display an installation position object at the installation position calculated by the calculation unit in a superimposed manner, in the video displayed on the display device, the installation position object being an image indicative of the installation position (par. 0100; the control unit 10H generates various adjustment view angle areas on the basis of imaging device information, and superimposes them on the captured image, and the imaging device information includes, for example, information regarding installation positions, postures, focal lengths, and image sensor sizes of the imaging devices 10 to 50.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 

Regarding claim 2, Sasatani and Ikeda teach all the limitations recited in claim 1.  Sasatani further teaches wherein the recognition unit is configured to recognize at least two selected from at least one emblem mounted on the vehicle, at least one license plate mounted on the vehicle, and a vehicle width of the vehicle, and to recognize the two parts based on the at least two that are recognized (par. 0030; sets a person as a specified object that is a detection target, but a different object such as a vehicle may be set as the detection target.).

Regarding claim 3, Sasatani and Ikeda teach all the limitations recited in claim 1.  Sasatani further teaches wherein the calculation unit is configured to execute: a reference point calculation process of calculating two reference points on the floor surface respectively corresponding to the two parts based on the two parts recognized by the recognition unit (par. 0050; the captured image recognition unit 5 learns a feature pattern (for example, an outline of a head and a shoulder of a person) in a two-dimensional captured image such as a color and a shape from sample data (sample image) of a person read from the database 9, and generates a pattern identifier (S1).); a reference line calculation process of calculating at least one 22Attorney Docket No.: 4041 J-003864-US-CO reference line passing through at least one of the two reference points on the floor surface based on the two reference points calculated by the reference point calculation process (par. 0051; the captured image recognition unit 5 uses the pattern identifier generated in step S1 to calculate a matching 

Regarding claim 8, Sasatani teaches An installation position information providing method (par. 0011) comprising: capturing a video (par. 0032; the digital image data acquired by the image acquisition unit 3 from the camera 2 is referred to as a "captured image".); displaying the video that is captured (par. 0041; The camera information, the division method, and the recognition reliability can be changed by an input of the user from the operation unit 12 through the GUI displayed on the display unit 11.); recognizing specific two parts in a vehicle or in a vicinity of the vehicle included in the video and a floor surface included in the video and on which the vehicle is mounted, from the video that is captured (par. 0034; The captured image recognition unit 5 (an example of a recognition unit) recognizes an object, based on a captured image captured by one camera 2 of the two cameras 2.); and calculating an installation position of an adjustment facility in the video based on the two parts and the floor surface that are recognized, the adjustment facility being used for an adjustment work of an in-vehicle 
Sasatani fails to teach the following recited limitation.  However, Ikeda teaches displaying an installation position object at the installation position that is calculated in a superimposed manner, in the video that is displayed, the installation position object being an image indicative of the installation position (par. 0100; the control unit 10H generates various adjustment view angle areas on the basis of imaging device information, and superimposes them on the captured image, and the imaging device information includes, for example, information regarding installation positions, postures, focal lengths, and image sensor sizes of the imaging devices 10 to 50.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sasatani’s teachings with Ikeda’s teachings in order to adjust a view angle area more easily and intuitively (Ikeda, par. 0006).

Regarding claim 9, Sasatani teaches An installation position information providing apparatus (Fig. 1, par. 0030; the object recognition device) comprising: an imaging device configured to capture a video (par. 0032; the digital image data acquired by the image acquisition unit 3 from the camera 2 is referred to as a "captured image".); a display device configured to display the video captured by the imaging device (par. 0041; The camera information, the division method, and the recognition reliability can be changed by an input of the user from the operation unit 12 through the GUI displayed on 
Sasatani fails to teach the following recited limitation.  However, Ikeda teaches display an installation position object at the installation position that is calculated in a superimposed manner, in the video displayed by the display device, the installation position object being an image indicative of the installation position (par. 0100; the control unit 10H generates various adjustment view angle areas on the basis of imaging device information, and superimposes them on the captured image, and the imaging device information includes, for example, information regarding installation positions, postures, focal lengths, and image sensor sizes of the imaging devices 10 to 50.).  

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel claims 4-7 and incorporate the claimed limitations of claims 4-7 into independent claims 1, 8 and 9, because none of the references taken alone or in combination provide the motivation to teach or suggest the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649